                                                                     USDC-SDNY
                                                                     DOCUMENT
                                                                     ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                         DOC#:
SOUTHERN DISTRICT OF NEW YORK                                        DATE FILED: 05/18/2021

 PEARSON EDUCATION, INC., et al.,
                                                                    21-CV-3486 (RA)
                                 Plaintiffs,
                                                                         ORDER
                          v.

 DOES 1-39,

                                 Defendants.

RONNIE ABRAMS, United States District Judge:

         The Court is in receipt of the attached email. Plaintiffs are directed to file a response no

later than May 20, 2021.

SO ORDERED.
Dated:      May 18, 2021
            New York, New York

                                                    Ronnie Abrams
                                                    United States District Judge
5/17/2021                                                 M       -A       NYSD C     -O




          CA       I       -E    E   AL:




    ://        .       .   /    /A   _NYSDC   @   .   .       /        / /AAQ ADE5MDU NDZ LWQ M Q NGU4Y 1 MWI4LT 3N F MD 2Z   1/2
5/17/2021                                          M       -A       NYSD C     -O




          CA I     - E E AL E AIL: Thi email       igina ed           ide he J dicia . E e ci e ca i n   hen   ening
          a achmen     clicking n link .




    ://      .   .   /   /A   _NYSDC   @   .   .       /        / /AAQ ADE5MDU NDZ LWQ M Q NGU4Y 1 MWI4LT 3N F MD 2Z   2/2
